15. Derivatives, central counterparties and trade repositories (
rapporteur. - (DE) Mr President, under Article 57(2) of the Rules of Procedure, I would like to request that the vote on the legislative resolution be postponed, because we want to give the Polish Presidency the opportunity to find a common solution with Parliament during the first reading. At the same time, I would very much like to thank my fellow Members for their broad support for this proposal and to ask them to vote in favour of postponing the legislative resolution until September.